Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, a prison inmate, was charged with violating the prison disciplinary rule which prohibits the unauthorized use of controlled substances after two urinalysis tests resulted in positive readings for the presence of cannabinoids and opiates. Petitioner pleaded guilty at his disciplinary hearing, conceding that he has a “drug problem”. He subsequently commenced this CPLR article 78 proceeding to challenge the determination of his guilt on the ground that it was not supported by substantial evidence.
By virtue of his knowing and voluntary guilty plea, petitioner is precluded from challenging the determination of his guilt on the ground of insufficient evidence (see, Matter of Shire v Coombe, 240 AD2d 823). Nonetheless, were we to consider this issue, we would find that along with petitioner’s admission of guilt, the misbehavior report and the documentation relating to the positive results of his urinalysis tests were sufficient to constitute substantial evidence in support of the challenged determination (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). We have examined petitioner’s remaining contentions and find them to be without merit.
Mikoll, J. P., Crew III, Peters, Spain and Carpinello, JJ., concur.
Adjudged that the determination is confirmed, without costs, and petition dismissed.